 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                   ***
 9    EDWARD THOMAS WILSON,                              Case No. 2:98-cv-01174-GMN-BNW
10                       Petitioner,                                         ORDER
             v.
11

12    TIMOTHY FILSON, et al.,
13                     Respondents.
14

15          Before the court are petitioner Wilson’s motion for an evidentiary hearing (ECF No. 196)
16   and motion for limited discovery (ECF Nos. 197/199). With the former, he argues that he is
17   entitled to an evidentiary hearing to establish cause and prejudice, under Martinez v. Ryan, 566
18   U.S. 1 (2012), to excuse any procedural defaults and to show that he received ineffective
19   assistance of counsel (IAC) in the guilt and penalty phase of his trial. With the latter, he asks
20   permission to depose witnesses who may not be able to appear in person at an evidentiary
21   hearing. For reasons that follow, the motions will be denied without prejudice.
22          In Martinez, the Supreme Court noted that it previously held, in Coleman v. Thompson,
23   501 U.S. 722, 746-47 (1991), that “an attorney’s negligence in a postconviction proceeding does
24   not establish cause” to excuse procedural default. Martinez, 566 U.S. at 15. The Court in
25   Martinez “qualif[ied] Coleman by recognizing a narrow exception: inadequate assistance of
26   counsel at initial-review collateral proceedings may establish cause for a prisoner’s procedural
27   default of a claim of ineffective assistance at trial.” Id. at 9. The Court described “initial-review
28   collateral proceedings” as “collateral proceedings which provide the first occasion to raise a
 1   claim of ineffective assistance at trial.” Id. at 8. It took care to point out that its “holding … does

 2   not concern attorney errors in other kinds of proceedings, including appeals from initial-review

 3   collateral proceedings, second or successive collateral proceedings, and petitions for

 4   discretionary review in a State's appellate courts.” Id. at 16. Also, Martinez cannot serve to

 5   excuse the default of any claim that is not an ineffective assistance of trial counsel claim. See

 6   Davila v. Davis, 137 S. Ct. 2058, 2070 (2017) (expressly declining to extend the Martinez

 7   exception to allow federal courts to consider ineffective assistance of appellate counsel claims).

 8          Wilson argues that, because he has presented colorable claims of ineffective assistance of

 9   trial counsel and post-conviction review (PCR) counsel, Martinez allows him to add evidence to

10   his IAC claims without the usual evidentiary limitations imposed by 28 U.S.C. § 2254(d)(1) and

11   28 U.S.C. § 2254(e)(2). ECF No. 195, p. 60; ECF No. 196, p. 4. Be that as it may, Martinez

12   applies only in the context of a petitioner seeking to excuse a procedural default. At this point,

13   this court has not determined that any of Wilson’s ineffective assistance of trial counsel claims

14   are procedurally defaulted.

15          Citing to Dickens v. Ryan, 740 F.3d 1302, 1320 (9th Cir. 2014) (en banc), Wilson argues

16   in his traverse that Martinez “applies to claims, like those in Wilson’s May 2015 Federal

17   Petition, that are ‘new’ because federal habeas counsel ‘substantially improved’ upon a version

18   of the claim presented to the state court.” ECF No. 195, p. 47. The relevant holding in Dickens

19   applies, however, only if “new factual allegations either ‘fundamentally alter the legal claim

20   already considered by the state courts,’ or ‘place the case in a significantly different and stronger

21   evidentiary posture than it was when the state courts considered it.’” Dickens, 740 F.3d at 1318

22   (quoting exhaustion case law). In that case, the claim is unexhausted and, because it can no

23   longer be raised in state court, procedurally defaulted as well. Williams v. Filson, 908 F.3d 546,

24   572-73 (9th Cir. 2018).

25          In moving for an evidentiary hearing, Wilson fails to specify which particular IAC claims

26   he is claiming are “new” claims for the purposes of Martinez/Dickens. And, because claims

27   presented in Wilson’s second state PCR proceeding were exhausted and are not procedurally

28   defaulted in this court, claims presented in that proceeding must be considered, as well as those
                                                       2
 1   in his initial state PCR proceeding, in determining whether his third amended federal petition

 2   presents a “new” IAC claim implicating Martinez. See Williams, 908 F.3d at 573-74.

 3          In addition, Wilson’s conviction became final in 1985 and he has sought post-conviction

 4   relief in state court with four separate proceedings. This court questions whether the holding in

 5   Martinez would extend to claims that Wilson did not raise until his 2015 federal petition or, for

 6   that matter, even until his defaulted third and fourth state petitions in 2005 and 2008. Put

 7   another way, the court is not convinced that ineffective assistance of counsel in Wilson’s initial

 8   PCR proceeding can still serve as “cause” for any default of Wilson’s “new” trial IAC claims

 9   given the length of time that has elapsed and Wilson’s prior opportunities to raise those claims.

10          In light of the foregoing, Wilson’s motion for an evidentiary hearing and related motion

11   for limited discovery are denied without prejudice to Wilson renewing the motions with a more

12   particularized showing that Martinez applies to distinct trial IAC claims in his third amended

13   federal petition and that he is entitled to an evidentiary hearing in relation to those claims.

14          IT IS THEREFORE ORDERED that petitioner’s motion for an evidentiary hearing

15   (ECF No. 196) and motion for limited discovery (ECF Nos. 197/199) are DENIED without

16   prejudice.

17          IT IS FURTHER ORDERED that pending motions for extensions of time (ECF Nos.

18   213/217) are GRANTED nunc pro tunc as of their respective filing dates.

19          DATED: September 29, 2019
20
                                                     _________________________________________
21                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                       3
